NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2050 Fund Nationwide Destination 2015 Fund Nationwide Destination 2055 Fund Nationwide Destination 2020 Fund Nationwide Retirement Income Fund Nationwide Destination 2025 Fund Nationwide Investor Destinations AggressiveFund Nationwide Destination 2030 Fund Nationwide Investor Destinations Moderately AggressiveFund Nationwide Destination 2035 Fund Nationwide Investor Destinations Moderate Fund Nationwide Destination 2040 Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Destination 2045 Fund Nationwide Investor Destinations ConservativeFund Supplement dated September 9, 2013 to the Statement of Additional Information dated March 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, the section entitled “Class C Broker Exchanges” on page 76 of the SAI is deleted in its entirety and replaced with the following: Class A and Class C Broker Exchanges Class A and Class C shares purchased by accounts participating in certain fee-based programs sponsored by and/or controlled by financial intermediaries (“Programs”) may be exchanged by the financial intermediary on behalf of the shareholder for Institutional Service Class shares of the same Fund under certain circumstances. Such exchange will be on the basis of the net asset values per share, without the imposition of any sales load, fee or other charge. If a shareholder of Institutional Service Class shares has ceased his or her participation in the Program, the financial intermediary may exchange all such Institutional Service Class shares for Class A or Class C shares of a Fund, whichever class of shares the shareholder held prior to entry into such Program. Such exchange will be on the basis of the relative net asset values of the shares, without imposition of any sales load, fee or other charge. Holders of Class C and Class A shares that are subject to a CDSC are generally not eligible for this exchange privilege until the applicable CDSC period has expired. The applicable CDSC period for Class C shares is generally one year after the purchase of such Class C shares, and for certain Class A shares that were purchased without the imposition of a front-end sales load, 18 months after the purchase of such Class A shares. Exchanges of Class A or Class C shares for Institutional Service Class shares of the same Fund, or the exchange of Institutional Service Class shares for Class A or Class C shares of the same Fund, under these particular circumstances, will be tax-free for federal income tax purposes. You should also consult with your tax advisor regarding the state and local tax consequences of such an exchange of Fund shares. This exchange privilege is subject to termination and may be amended from time to time. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
